Per Curiam: The points relied on by the plaintiffs in error is, that the note on which suit was brought, is a note for property, and therefore, upon a judgment on demurrer to the defendant’s plea, the clerk should not have assessed the damages, but the same should have been found by a jury. It will be seen by an inspection of the record, that the note is for $300.50, payable in cattle at a certain day. After the expiration of the day it became payable in cash, and therefore was, at the time of suit brought, a money demand entirely, and the clerk properly assessed the damages, on the demurrer being sustained to the plea. The plea is manifestly defective, and the demurrer was correctly sustained. There being no error apparent in the record, the motion for a supersedeas is denied. Motion denied.